
	
		II
		112th CONGRESS
		1st Session
		S. 268
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Tester (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To sustain the economic development and recreational use
		  of National Forest System land and other public land in the State of Montana,
		  to add certain land to the National Wilderness Preservation System, to release
		  certain wilderness study areas, to designate new areas for recreation, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Forest Jobs and Recreation Act
			 of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Montana forest jobs and restoration
				initiative
					Sec. 101. Purpose.
					Sec. 102. Definitions.
					Sec. 103. Montana Forest Jobs and Restoration Pilot
				Initiative.
					Sec. 104. Authorized forest and watershed restoration
				projects.
					Sec. 105. Miscellaneous.
					TITLE II—Designation of wilderness and special management areas
				in Montana
					Sec. 201. Purposes.
					Sec. 202. Definitions.
					Sec. 203. Designation of wilderness areas.
					Sec. 204. Administration of wilderness areas.
					Sec. 205. Release of Bureau of Land Management study
				areas.
					Sec. 206. Release of Sapphire and West Pioneer Wilderness Study
				Areas.
					Sec. 207. Special management and recreation management
				areas.
					Sec. 208. All-terrain-vehicle study and report.
				
			IMontana forest
			 jobs and restoration initiative
			101.PurposeThe purpose of this title is to establish an
			 initiative—
				(1)to preserve and
			 create local jobs in rural communities that are located in or near National
			 Forest System land;
				(2)to create an
			 immediate, predictable, and increased flow of wood fiber with commercial value
			 to support and maintain locally based infrastructure and economies that are
			 necessary for the appropriate management and restoration of National Forest
			 System land;
				(3)to promote
			 cooperation and collaboration in the management of National Forest System
			 land;
				(4)to restore and
			 improve the ecological structure, composition, and function and the natural
			 processes of priority watersheds within the National Forest System;
				(5)to carry out
			 collaborative projects to reduce the risk of disturbances from fire, insects,
			 and disease to communities, watersheds, and natural resources through a
			 collaborative process of planning, prioritizing, and implementing ecological
			 restoration and hazardous fuel reduction projects; and
				(6)to collect
			 information from the projects carried out under this title in an effort to
			 better understand the manner in which to improve forest restoration and
			 management activities.
				102.DefinitionsIn this title:
				(1)Authorized
			 forest and watershed restoration projectThe term
			 authorized forest and watershed restoration project means a
			 collection of activities within a watershed area that are carried out—
					(A)on eligible land;
			 and
					(B)to achieve the
			 purposes of this title.
					(2)DecommissionThe
			 term decommission means—
					(A)to reestablish
			 vegetation on a road or trail; and
					(B)to restore any
			 natural drainage, watershed function, or other ecological processes that are
			 disrupted or adversely impacted by the road or trail by removing or
			 hydrologically disconnecting the road prism.
					(3)Eligible
			 landThe term eligible land means—
					(A)land within the
			 approximately 1,900,000 acres of land in the Beaverhead-Deerlodge National
			 Forest designated as Suitable for Timber Production and
			 Timber Harvest Is Allowed as generally depicted on the map
			 entitled Beaverhead-Deerlodge National Forest, Revised Forest Plan,
			 Modeled Timber Harvest Classification and dated December 10, 2008;
			 and
					(B)(i)land within the Three
			 Rivers Ranger District of the Kootenai National Forest; and
						(ii)any land within the adjacent
			 ranger districts of the Kootenai National Forest that is necessary to achieve
			 the requirements of section 103(b).
						(4)INFISHThe
			 term INFISH means the land and resource management plan amendments
			 made before the date of enactment of this Act arising from the document—
					(A)entitled
			 Inland Native Fish Strategy;
					(B)published by the
			 Department of Agriculture; and
					(C)dated July 28,
			 1995.
					(5)InitiativeThe
			 term Initiative means the Montana Forest Jobs and Restoration
			 Pilot Initiative established by section 103(a).
				(6)Mechanical
			 treatment
					(A)In
			 generalThe term mechanical treatment means an
			 activity that uses a tool to remove fiber that has commercial value to local
			 markets in the vicinity of the area treated.
					(B)InclusionsThe
			 term mechanical treatment includes leaving fiber on the forest
			 floor after treatment with a tool, if an option for removal of the fiber was
			 provided.
					(C)ExclusionsThe
			 term mechanical treatment excludes prescribed burning.
					(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
				(8)Stewardship
			 contractThe term stewardship contract means a
			 contract authorized under section 347 of the Omnibus Consolidated and Emergency
			 Supplemental Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277)
			 to carry out land management goals that meet local and rural community needs
			 through a source that is selected on a best-value basis.
				(9)Watershed
			 areaThe term watershed area means 1 or more
			 subwatersheds (also known as 6th code hydrologic units).
				103.Montana Forest
			 Jobs and Restoration Pilot Initiative
				(a)EstablishmentThere
			 is established the Montana Forest Jobs and Restoration Pilot Initiative under
			 which the Secretary shall implement authorized forest and watershed restoration
			 projects and other land management projects on eligible land to achieve—
					(1)the performance
			 requirements under subsection (b); and
					(2)the purposes of
			 this title.
					(b)Performance
			 requirementsSubject to
			 subsection (g), on the eligible land, the Secretary shall place under contract
			 for the mechanical treatment of vegetation—
					(1)on the
			 Beaverhead-Deerlodge National Forest, a minimum of 5,000 acres annually until
			 the date on which a total of 70,000 acres in the National Forest have been
			 placed under contract; and
					(2)on the Kootenai
			 National Forest—
						(A)2,000 acres
			 during the first year after the date of enactment of this Act;
						(B)2,500 acres
			 during the second year after the date of enactment of this Act; and
						(C)3,000 acres
			 during each subsequent year until the date on which a total of 30,000 acres in
			 the National Forest have been placed under contract.
						(c)Collaboration
					(1)In
			 generalFor each National Forest within the Initiative, the
			 Secretary shall identify 1 or more collaborative groups or resource advisory
			 committees that support the achievement of the purposes of this title.
					(2)CompositionA
			 collaborative group or resource advisory committee identified under paragraph
			 (1) shall include multiple interested persons representing diverse interests in
			 forest and watershed management.
					(3)ConsultationThe
			 Secretary shall consult with a collaborative group or resource advisory
			 committee identified under paragraph (1) in the development and implementation
			 of each authorized forest and watershed restoration project carried out under
			 the Initiative.
					(4)ExpansionThe
			 Secretary shall seek to expand the public participation and diversity of
			 interests involved in the implementation of the Initiative in each National
			 Forest participating in the Initiative.
					(d)Administrative
			 review
					(1)In
			 generalThe administrative review provisions of section 105 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) shall apply to any
			 administrative review of authorized forest and watershed restoration projects
			 carried out under this title.
					(2)Proposed
			 decisionThe Secretary shall provide notice of, and distribute, a
			 proposed administrative decision with the environmental assessment or final
			 environmental impact statement for any project subject to review under
			 paragraph (1).
					(3)Independent
			 mediatorIf 1 or more of the parties to a special administrative
			 review process under paragraph (1) requests a mediator to help facilitate the
			 process, an independent mediator may be used for the administrative review
			 process.
					(e)Judicial
			 reviewAny judicial proceeding arising from an authorized forest
			 and watershed restoration project shall be conducted in accordance with section
			 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516).
				(f)Reports
					(1)Annual
			 summaryThe Secretary shall provide to the appropriate committees
			 of Congress an annual summary of the progress of the Initiative toward
			 accomplishing the purposes of this title, including the performance
			 requirements established under subsection (b).
					(2)Progress
			 report
						(A)In
			 generalNot later than 5 years after the date of enactment of
			 this Act and every 5 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report that assesses the progress of the
			 Initiative toward accomplishing the purposes of this title.
						(B)InclusionsThe
			 report under subparagraph (A) shall include an analysis, with respect to the
			 Initiative, of—
							(i)fire and fuel
			 dynamics, including changes in—
								(I)condition and
			 class; and
								(II)fuel levels and
			 distribution;
								(ii)biodiversity,
			 including the selection of plant, terrestrial animals, and aquatic
			 organisms;
							(iii)soil and water,
			 including soil movement, water quality, stream flows, and soil
			 productivity;
							(iv)economic
			 effects, including job creation, labor income, and energy; and
							(v)social
			 implications, including land management practices, aesthetics, and attitudes
			 towards land use.
							(C)Data
			 analysisIn preparing the report under this paragraph, the
			 Secretary may consult with regional institutions of higher education and
			 institutions with the capacity to coordinate, analyze, and archive the data
			 collected as a result of monitoring under the Initiative.
						(g)Effect on other
			 fundsAmounts expended under the Initiative shall not reduce the
			 allocations of appropriated funds to the Secretary for use in other regions of
			 the Forest Service or other States.
				(h)Expansion of
			 initiative
					(1)In
			 generalThe Secretary may elect to include the Seeley Ranger
			 District of the Lolo National Forest in the Initiative, if—
						(A)the Seeley Ranger
			 District no longer receives funding under section 4003(b)(1)(B) of the Omnibus
			 Public Land Management Act of 2009 (16 U.S.C. 7303(b)(1)(B)); and
						(B)a local
			 collaborative group for the District requests inclusion in the
			 Initiative.
						(2)RequirementsOn
			 the election by the Secretary to include the Seeley Ranger District in the
			 Initiative, the requirements of the Initiative under this title shall apply to
			 the District.
					(i)Termination
			 date
					(1)In
			 generalThe Initiative shall terminate on the later of—
						(A)the date that is
			 15 years after the date of enactment of this Act; or
						(B)the date on which
			 the Secretary determines that the performance requirements under subsection (b)
			 have been achieved.
						(2)EffectNothing
			 in this subsection affects a valid contract in effect on the termination date
			 under paragraph (1).
					104.Authorized
			 forest and watershed restoration projects
				(a)Implementation
					(1)In
			 generalThe Secretary shall annually implement 1 or more
			 authorized forest and watershed restoration projects on the eligible
			 land.
					(2)Landscape-scale
			 projectsThe Secretary shall implement in 1 or more watershed
			 areas authorized forest and watershed restoration projects that provide
			 landscape-scale work with the goal of minimizing entries into the
			 watershed.
					(3)Stewardship
			 contracts
						(A)In
			 generalTo the maximum extent practicable, the Secretary shall
			 enter into stewardship contracts or agreements to carry out authorized forest
			 and watershed restoration projects.
						(B)Stewardship
			 contract prioritiesIn developing a stewardship contract under
			 subparagraph (A), the Secretary shall, after consultation with the relevant
			 collaborative groups or resource advisory committees identified under section
			 103(c)(1), prioritize areas consistent with the priorities described in
			 paragraph (4).
						(4)PriorityConsistent
			 with the purposes of this title, the Secretary shall give priority to carrying
			 out authorized forest and watershed restoration projects in areas—
						(A)in which the road
			 density exceeds 1.5 miles per square mile;
						(B)in the
			 wildland-urban interface (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511)) that are at risk of wildfire that
			 threatens public infrastructure or private property;
						(C)in which fish and
			 wildlife habitat connectivity is compromised as a result of past management
			 practices; and
						(D)that contain
			 forests that are at risk from insect epidemics or high-severity
			 wildfires.
						(5)Environmental
			 reviewAn environmental review of authorized forest and watershed
			 restoration projects shall be carried out in accordance with section 104 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515), except that—
						(A)the review shall
			 also address—
							(i)the
			 activities necessary to meet the purposes and requirements of this title;
			 and
							(ii)the
			 site-specific impacts of an authorized forest and watershed restoration
			 project;
							(B)on signing of a
			 record of decision or finding of no significant impact for the authorized
			 forest and watershed restoration project, the Secretary shall implement the
			 authorized forest and watershed restoration project; and
						(C)if the Secretary
			 or a court determines that additional review is warranted due to significant
			 new circumstances after implementation of an authorized forest and watershed
			 restoration project has begun, the additional analysis shall not interrupt the
			 implementation of the activities that are not subject to the additional review,
			 in accordance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(b)Project
			 requirements
					(1)Riparian
			 habitat protection
						(A)In
			 generalExcept as provided in subparagraph (B), the Secretary
			 shall comply with INFISH in carrying out each authorized forest and watershed
			 restoration project.
						(B)ModificationsThe
			 Secretary may modify INFISH if the Secretary determines, after taking into
			 consideration the best available science, that the modifications would meet or
			 exceed the intent and goals of INFISH.
						(2)RoadsIn
			 carrying out any authorized forest and watershed restoration project under this
			 title, the Secretary shall—
						(A)not construct any
			 permanent road, unless—
							(i)the
			 Secretary determines that the road is a justifiable realignment of a permanent
			 road to restore or improve the ecological structure, composition, and function
			 and the natural processes of the affected forest or watershed; and
							(ii)the replaced
			 road bed is decommissioned by removing the road prism; and
							(B)decommission any
			 temporary road constructed to carry out the land management project by the
			 conclusion of the contract.
						(3)Road
			 density
						(A)In
			 generalExcept as provided in subparagraph (B), the Secretary, at
			 the conclusion of an authorized forest and watershed restoration project, shall
			 achieve a road density maximum of 1.5 linear miles per square mile, averaged
			 over the watershed area.
						(B)ExceptionsNotwithstanding
			 subparagraph (A), the maximum road density provided in an applicable land
			 management plan shall apply if—
							(i)the
			 applicable land management plan requires a road density maximum that is less
			 than that required under subparagraph (A); or
							(ii)the authorized
			 forest and watershed restoration project is carried out in an area governed by
			 an interagency grizzly bear conservation plan.
							(C)MethodThe
			 road density established under subparagraph (A) may be accomplished through a
			 combination of decommissioning and year-round permanent closure, except that
			 the Secretary shall prioritize for decommissioning any roads adversely
			 affecting water quality or fish habitat.
						(4)Vegetation
			 managementThe Secretary shall design authorized forest and
			 watershed restoration projects to produce commercial and noncommercial wood
			 products, consistent with the purposes of this title.
					105.Miscellaneous
				(a)In
			 generalExcept as otherwise provided in this title, the Secretary
			 shall administer the National Forests subject to the Initiative in accordance
			 with applicable law.
				(b)Agency
			 participationThe Secretary may, in accordance with applicable
			 law, permit the Seeley Lake District Ranger of the Lolo National Forest and the
			 Lincoln District Ranger of the Helena National Forest to serve in the official
			 capacities of the districts on the Board of Directors of the Blackfoot
			 Challenge.
				(c)BiomassTo
			 help improve forest restoration activities by using and creating markets for
			 small-diameter material and low-valued trees removed from forest restoration
			 activities in the State, the Secretary may provide grants through the Woody
			 Biomass Utilization Grant Program or any other biomass program in accordance
			 with applicable law.
				IIDesignation of
			 wilderness and special management areas in Montana
			201.PurposesThe purposes of this title are—
				(1)to protect and enhance motorized
			 recreational opportunities in the Beaverhead-Deerlodge National Forest, the
			 Lolo National Forest, and the Kootenai National Forest; and
				(2)to protect and enhance the wild heritage
			 and backcountry traditions of the State through—
					(A)the addition of certain land to the
			 National Wilderness Preservation System; and
					(B)the management of other land in a manner
			 that preserves existing primitive and semi-primitive recreational
			 activities.
					202.DefinitionsIn this title:
				(1)Beaverhead-deerlodge
			 national forestThe term Beaverhead-Deerlodge National
			 Forest means the National Forest that is—
					(A)comprised
			 of—
						(i)the
			 Beaverhead National Forest; and
						(ii)the Deerlodge
			 National Forest; and
						(B)managed by the
			 Secretary concerned as a single administrative unit.
					(2)Forest
			 planThe term forest plan means a land and resource
			 management plan prepared in accordance with section 6 of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
				(3)Secretary
			 concernedThe term Secretary concerned means—
					(A)the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, with respect to
			 National Forest System land; and
					(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
					(4)StateThe
			 term State means the State of Montana.
				203.Designation of
			 wilderness areas
				(a)Land
			 administered by the forest serviceIn furtherance of the purposes
			 of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the
			 State are designated as wilderness areas and as components of the National
			 Wilderness Preservation System:
					(1)Anaconda
			 pintlar wilderness additionsCertain land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 65,407 acres, as
			 generally depicted on the map entitled Anaconda-Pintlar Wilderness
			 Additions and dated September 13, 2010, is incorporated in, and shall
			 be considered to be a part of, the Anaconda-Pintlar Wilderness.
					(2)Bob marshall
			 wilderness additionsCertain land in the Lolo National Forest,
			 comprising approximately 40,072 acres generally depicted as the North
			 Fork Blackfoot-Monture Creek Wilderness Addition (Bob Marshall
			 Addition) and approximately 7,792 acres generally depicted as the
			 Grizzly Basin of the Swan Range Wilderness Addition on the map
			 entitled Bob Marshall, Mission Mountains and Scapegoat Wilderness
			 Additions and Otatsy Recreation Management Area and dated September 13,
			 2010, is incorporated in, and shall be considered to be a part of, the Bob
			 Marshall Wilderness designated by Public Law 92–395 (86 Stat. 578).
					(3)Dolus lakes
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 9,407 acres, as generally depicted on the map
			 entitled Dolus Lakes Wilderness and dated September 13, 2010,
			 which shall be known as the Dolus Lakes Wilderness.
					(4)East pioneers
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 77,438 acres, as generally depicted on the map
			 entitled East Pioneers Wilderness and dated September 13, 2010,
			 which shall be known as the East Pioneers Wilderness.
					(5)Electric peak
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 5,670 acres, as generally depicted on the map
			 entitled Electric Peak Wilderness and Thunderbolt Creek Recreation
			 Management Area and dated September 13, 2010, which shall be known as
			 the Electric Peak Wilderness.
					(6)Highlands
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 15,659 acres, as generally depicted on the map
			 entitled Highlands Wilderness Area and Special Management Area
			 and dated September 13, 2010, which shall be known as the Highlands
			 Wilderness.
					(7)Italian peaks
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 29,677 acres, as generally depicted on the map
			 entitled Italian Peaks Wilderness and dated September 13, 2010,
			 which shall be known as the Italian Peaks Wilderness.
					(8)Lee metcalf
			 wilderness additionsCertain land in the Beaverhead-Deerlodge
			 National Forest, comprising approximately 17,201 acres, as generally depicted
			 on the map entitled Lee Metcalf Wilderness Additions and dated
			 September 13, 2010, is incorporated in, and shall be considered to be a part
			 of, the Lee Metcalf Wilderness.
					(9)Lima peaks
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 35,012 acres, as generally depicted on the map
			 entitled Lima Peaks Wilderness and dated September 13, 2010,
			 which shall be known as the Lima Peaks Wilderness.
					(10)Mission
			 mountains wilderness additionCertain land in the Lolo National
			 Forest, which comprises approximately 4,460 acres, as generally depicted as the
			 West Fork Clearwater Wilderness Addition on the map entitled
			 Bob Marshall, Mission Mountains and Scapegoat Wilderness Additions and
			 Otatsy Recreation Management Area and dated September 13, 2010, is
			 incorporated in, and shall be considered to be a part of, the Mission Mountains
			 Wilderness designated by Public Law 93–632 (88 Stat. 2153).
					(11)Mount
			 jefferson wildernessCertain land in the Beaverhead-Deerlodge
			 National Forest, comprising approximately 4,465 acres, as generally depicted on
			 the map entitled Mount Jefferson Wilderness and dated September
			 13, 2010, which shall be known as the Mount Jefferson
			 Wilderness.
					(12)Quigg peak
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 8,275 acres, as generally depicted on the map
			 entitled Quigg Peak Wilderness and dated September 13, 2010,
			 which shall be known as the Quigg Peak Wilderness.
					(13)Roderick
			 wildernessCertain land in the Kootenai National Forest, which
			 comprises approximately 29,467 acres, as generally depicted as the
			 Roderick Wilderness Area on the map entitled Roderick
			 Wilderness and Special Management Area and Three Rivers Special Management
			 Area and dated September 13, 2010, which shall be known as the
			 Roderick Wilderness.
					(14)Sapphires
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 43,101 acres, as generally depicted on the map
			 entitled Sapphires Wilderness and dated September 13, 2010,
			 which shall be known as the Sapphires Wilderness.
					(15)Scapegoat
			 wilderness additionsCertain land in the Lolo National Forest,
			 which comprises approximately 30,967 acres, as generally depicted as the
			 North Fork Blackfoot-Monture Creek Wilderness Addition (Scapegoat
			 Addition) on the map entitled Bob Marshall, Mission Mountains
			 and Scapegoat Wilderness Additions and Otatsy Recreation Management
			 Area and dated September 13, 2010, is incorporated in, and shall be
			 considered to be a part of, the Bob Marshall Wilderness designated by Public
			 Law 92–395 (86 Stat. 578).
					(16)Snowcrest
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 91,561 acres, as generally depicted on the map
			 entitled Snowcrest Wilderness and dated September 13, 2010,
			 which shall be known as the Snowcrest Wilderness.
					(17)Stony mountain
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 14,213 acres, as generally depicted on the map
			 entitled Stony Mountain Wilderness and dated September 13, 2010,
			 which shall be known as the Stony Mountain Wilderness.
					(18)West big hole
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 44,156 acres, as generally depicted on the map
			 entitled West Big Hole Wilderness and Recreation Management Area
			 and dated September 13, 2010, which shall be known as the West Big Hole
			 Wilderness.
					(19)West pioneers
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 26,560 acres, as generally depicted on the map
			 entitled West Pioneers Wilderness and Recreation Management Area
			 and dated September 13, 2010, which shall be known as the West Pioneers
			 Wilderness.
					(b)Land
			 administered by the bureau of land managementIn furtherance of
			 the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Blacktail
			 mountains wildernessCertain public land administered by the
			 Bureau of Land Management, comprising approximately 10,675 acres, as generally
			 depicted on the map entitled Blacktail Mountains Wilderness and
			 dated July 27, 2010, which shall be known as the Blacktail Mountains
			 Wilderness.
					(2)Centennial
			 mountains wildernessCertain public land administered by the
			 Bureau of Land Management, comprising approximately 23,700 acres, as generally
			 depicted on the map entitled Centennial Mountains Wilderness and
			 dated July 27, 2010, which shall be known as the Centennial Mountains
			 Wilderness.
					(3)Ruby mountains
			 wildernessCertain public land administered by the Bureau of Land
			 Management, comprising approximately 16,300 acres, as generally depicted on the
			 map entitled Ruby Mountains Wilderness and dated July 27, 2010,
			 which shall be known as the Ruby Mountains Wilderness.
					(4)East fork
			 blacktail wildernessCertain public land administered by the
			 Bureau of Land Management, comprising approximately 6,125 acres, as generally
			 depicted on the map entitled East Fork Blacktail Wilderness and
			 dated July 27, 2010, which shall be known as the East Fork Blacktail
			 Wilderness.
					(5)Humbug spires
			 wildernessCertain public land administered by the Bureau of Land
			 Management, comprising approximately 8,900 acres, as generally depicted on the
			 map entitled Humbug Spires Wilderness and dated July 27, 2010,
			 which shall be known as the Humbug Spires Wilderness.
					(c)Transfer of
			 administrative jurisdictionAdministrative jurisdiction over
			 certain public land administered by the Bureau of Land Management, comprising
			 approximately 663 acres, as generally known as Farlin Creek
			 Administrative Transfer depicted on the map entitled East
			 Pioneers Wilderness and dated September 13, 2010, is transferred to the
			 Secretary of Agriculture, and is incorporated in, and shall be considered to be
			 a part of, the East Pioneers Wilderness designated by subsection (a)(4).
				204.Administration
			 of wilderness areas
				(a)ManagementSubject
			 to valid existing rights, each area designated as wilderness by section 203
			 shall be administered by the Secretary concerned in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(2)with respect to
			 public land administered by the Bureau of Land Management, any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior.
					(b)Maps and legal
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary concerned shall file a map and a legal description of
			 each wilderness area and potential wilderness area designated by this section,
			 with—
						(A)the Committee on
			 Energy and Natural Resources of the Senate; and
						(B)the Committee on
			 Natural Resources of the House of Representatives.
						(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this title, except that
			 the Secretary concerned may correct typographical errors in the maps and legal
			 descriptions.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service and the Bureau of Land Management.
					(c)Incorporation
			 of acquired land and interestsAny land within the boundary of a
			 wilderness area designated by section 203 that is acquired by the United States
			 shall—
					(1)become part of
			 the wilderness area in which the land is located; and
					(2)be managed in
			 accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and
			 any other applicable law.
					(d)WithdrawalSubject
			 to valid existing rights, the Federal land designated as wilderness by section
			 203 is withdrawn from all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					(e)Fire, insects,
			 and diseasesIn accordance with section 4(d)(1) of the Wilderness
			 Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by section
			 203, the Secretary concerned may take such measures as are necessary to control
			 fire, insects, and diseases, subject to such terms and conditions as the
			 Secretary concerned determines to be appropriate.
				(f)Access to
			 private propertyIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary concerned shall provide any
			 owner of private property within the boundary of a wilderness area designated
			 by section 203 adequate access to the property.
				(g)Fish and
			 wildlife
					(1)In
			 generalNothing in this title affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife, including the
			 regulation of hunting, fishing, and trapping.
					(2)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary concerned may carry out
			 management activities to maintain or restore fish and wildlife populations
			 (including activities to maintain and restore fish and wildlife habitats to
			 support the populations) in a wilderness area designated by section 203 if the
			 activities are—
						(A)consistent with
			 applicable wilderness management plans; and
						(B)carried out in
			 accordance with applicable guidelines and policies.
						(h)Snow sensors
			 and stream gaugesNothing in this title prevents the installation
			 or maintenance of hydrological, meteorological, or climatological
			 instrumentation in a wilderness area designated by section 203 if the Secretary
			 concerned determines that the installation or maintenance of the
			 instrumentation is necessary to further the scientific, educational, or
			 conservation purposes of the wilderness area.
				(i)LivestockWithin
			 the wilderness areas, the grazing of livestock in which grazing is established
			 before the date of enactment of this Act shall be allowed to continue, subject
			 to such reasonable regulations, policies, and practices as the Secretary
			 concerned determines to be necessary, in accordance with—
					(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1131(d)(4));
					(2)with respect to
			 wilderness areas administered by the Secretary of Agriculture, the guidelines
			 described in House Report 96–617 of the 96th Congress; and
					(3)with respect to
			 wilderness areas administered by the Secretary of the Interior, the guidelines
			 described in Appendix A of House Report 101–405 of the 101st Congress.
					(j)Outfitting and
			 guide activities
					(1)In
			 generalIn accordance with section 4(d)(5) of the Wilderness Act
			 (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting
			 and guide activities) within the wilderness areas designated by section 203 are
			 authorized to the extent necessary for activities that are proper for realizing
			 the recreational or other wilderness purposes of the wilderness areas.
					(2)EffectNothing
			 in this title requires the Secretary concerned to modify permits in effect as
			 of the date of enactment of this Act to provide outfitting and guide services
			 within the areas designated as wilderness by section 203, if the Secretary
			 concerned determines that the activities are consistent with administration of
			 the areas as wilderness.
					(k)Adjacent
			 management
					(1)In
			 generalThe designation of a wilderness area by section 203 shall
			 not create any protective perimeter or buffer zone around the wilderness
			 area.
					(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area designated by section 203
			 shall not preclude the conduct of the activities or uses outside the boundary
			 of the wilderness area.
					(l)Water
			 impoundment structures
					(1)In
			 generalThe Secretary concerned may issue a special use
			 authorization to an owner of a water storage, transport, or diversion facility
			 located within the areas designated as wilderness by section 203 for the
			 continued operation, maintenance, and reconstruction of the facility if—
						(A)the facility was
			 in existence before the date of the designation of the wilderness area;
			 and
						(B)the Secretary
			 concerned determines that—
							(i)the
			 facility has been in substantially continuous use to deliver water for the
			 beneficial use on the non-Federal land of the owner since the date of the
			 designation of the wilderness area;
							(ii)the owner of the
			 facility holds a valid water right for use of the water under State law, with a
			 priority date that predates the date of the designation of the wilderness area;
			 and
							(iii)it is not
			 practicable or feasible to relocate the facility to land outside the boundary
			 of the wilderness and continue the beneficial use of water on the non-Federal
			 land recognized under State law.
							(2)Use of
			 motorized equipment and mechanized transportThe special use
			 authorization under paragraph (1) may allow for the use of motorized equipment
			 and mechanized transport if the Secretary concerned determines, after
			 conducting a minimum tool analysis, that the use of nonmotorized equipment and
			 nonmechanized transport is impracticable or infeasible.
					(3)Terms and
			 conditionsThe Secretary concerned may include such terms and
			 conditions in the special use authorization under paragraph (1) as the
			 Secretary concerned determines appropriate to protect the wilderness values of
			 the area.
					(m)Snowcrest
			 wilderness areaWith respect to the Snowcrest Wilderness
			 Area—
					(1)the continuation
			 of reasonable motorized access to maintain water infrastructure for cattle that
			 was constructed to protect fluvial Arctic Grayling and other aquatic species in
			 the Ruby River may continue—
						(A)subject to a
			 permit; and
						(B)in accordance
			 with—
							(i)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
							(ii)the guidelines
			 described in House Report 96–617 of the 96th Congress; and
							(2)the trailing of
			 sheep across the Snowcrest Wilderness area to reach existing grazing allotments
			 in the Gravelly Mountains may be continued for the tenure of the
			 allotments—
						(A)subject
			 to—
							(i)a
			 permit; and
							(ii)a
			 determination by the Secretary of Agriculture (acting through the Forest
			 Supervisor) that the use of nonmechanized transport is impracticable or
			 infeasible; and
							(B)to the maximum
			 extent practicable, in accordance with the guidelines described in House Report
			 96–617 of the 96th Congress.
						205.Release of
			 Bureau of Land Management study areas
				(a)FindingCongress
			 finds that, for purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area
			 described in subsection (b) that is not designated as a wilderness area by
			 section 203 or any other Act enacted before the date of enactment of this Act
			 has been adequately studied for wilderness.
				(b)Description of
			 study areasThe study areas referred to in subsection (a)
			 are—
					(1)the Axolotl Lakes
			 Wilderness Study Area;
					(2)the Bell and
			 Limekiln Canyons Wilderness Study Area;
					(3)the Blacktail
			 Mountains Wilderness Study Area;
					(4)the Centennial
			 Mountains Wilderness Study Area;
					(5)the Farlin Creek
			 Wilderness Study Area;
					(6)the Henneberry
			 Ridge Wilderness Study Area;
					(7)the Hidden
			 Pasture Wilderness Study Area;
					(8)the Humbug Spires
			 Wilderness Study Area; and
					(9)the Ruby
			 Mountains Wilderness Study Area.
					(c)ReleaseAny
			 study area described in subsection (b) that is not designated as a wilderness
			 area by section 203—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
					(2)shall be managed
			 in accordance with the applicable land management plans adopted under section
			 202 of that Act (43 U.S.C. 1712).
					206.Release of
			 Sapphire and West Pioneer Wilderness Study Areas
				(a)FindingsCongress
			 finds that—
					(1)the studies
			 conducted under section 2 of the Montana Wilderness Study Act of 1977 (Public
			 Law 95–150; 91 Stat. 1243) regarding each study area described in subsection
			 (b) are adequate for the consideration of the suitability of each study area
			 for inclusion as a component of the National Wilderness Preservation System;
			 and
					(2)the Secretary of
			 Agriculture is not required—
						(A)to review the
			 wilderness option for each study area described in subsection (b) prior to the
			 revision of the forest plan required for each land that comprises each study
			 area in accordance with the Forest and Rangeland Renewable Resources Planning
			 Act of 1974 (16 U.S.C. 1600 et seq.); and
						(B)to manage the
			 portion of each study area described in subsection (b) that is not designated
			 as wilderness by section 203 to ensure the suitability of the area for
			 designation as a component of the National Wilderness Preservation System
			 pending revision of the applicable forest plan.
						(b)Description of
			 study areasThe study areas referred to in subsection (a) are
			 those portions of the following wilderness study areas which are not designated
			 as wilderness by section 203:
					(1)The portion of
			 the Sapphire Wilderness Study Area that is located on the Beaverhead-Deerlodge
			 National Forest, as described in section 2(4) of the Montana Wilderness Study
			 Act of 1977 (Public Law 95–150; 91 Stat. 1243).
					(2)The West Pioneer
			 Wilderness Study Area, as described in section 2(1) of the Montana Wilderness
			 Study Act of 1977 (Public Law 95–150; 91 Stat. 1243).
					207.Special
			 management and recreation management areas
				(a)DesignationTo conserve, protect, and enhance the
			 scenic, fish and wildlife, recreational, backcountry heritage, and other
			 natural resource values of the areas, the following areas in the State are
			 designated for special management by the Secretary concerned in accordance with
			 this section:
					(1)Highlands
			 special management areaCertain Federal land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 5,011 acres, as
			 generally depicted on the map entitled Highlands Wilderness Area and
			 Special Management Area and dated September 13, 2010, which is
			 designated as the Highlands Special Management Area.
					(2)Lost creek
			 recreation management areaCertain Federal land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 14,589 acres, as
			 generally depicted on the map entitled Lost Creek Recreation Management
			 Area and dated September 13, 2010, which is designated as the
			 Lost Creek Recreation Management Area.
					(3)Otatsy
			 recreation management areaCertain Federal land in the Lolo
			 National Forest, comprising approximately 1,859 acres, as generally depicted on
			 the map entitled Bob Marshall, Mission Mountains and Scapegoat
			 Wilderness Additions and Otatsy Recreation Management Area and dated
			 September 13, 2010, which is designated as the Otatsy Recreation
			 Management Area.
					(4)Roderick
			 special management areaCertain Federal land in the Kootenai
			 National Forest, comprising approximately 3,715 acres, as generally depicted on
			 the map entitled Roderick Wilderness and Special Management Area and
			 Three Rivers Special Management Area and dated September 13, 2010,
			 which is designated as the Roderick Special Management
			 Area.
					(5)Three rivers
			 special management areaCertain Federal land in the Kootenai
			 National Forest, comprising approximately 71,994 acres, as generally depicted
			 on the map entitled Roderick Wilderness and Special Management Area and
			 Three Rivers Special Management Area and dated September 13, 2010,
			 which is designated as the Three Rivers Special Management
			 Area.
					(6)Thunderbolt
			 creek recreation management areaCertain Federal land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 19,641 acres, as
			 generally depicted on the map entitled Electric Peak Wilderness and
			 Thunderbolt Creek Recreation Management Area and dated September 13,
			 2010, which is designated as the Thunderbolt Recreation Management
			 Area.
					(7)Tobacco roots
			 recreation management areaCertain Federal land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 29,186 acres, as
			 generally depicted on the map entitled Tobacco Roots Recreation
			 Management Area and dated September 13, 2010, which is designated as
			 the Tobacco Roots Recreation Management Area.
					(8)West big hole
			 recreation management areaCertain Federal land in the
			 Beaverhead-Deerlodge National Forest comprising approximately 95,144 acres, as
			 generally depicted on the map entitled West Big Hole Wilderness and
			 Recreation Management Area and dated September 13, 2010, which is
			 designated as the West Big Hole Recreation Management
			 Area.
					(9)West pioneers
			 recreation management areaCertain Federal land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 128,361 acres,
			 as generally depicted on the map entitled West Pioneers Wilderness and
			 Recreation Management Area and dated September 13, 2010, which is
			 designated as the West Pioneers Recreation Management
			 Area.
					(b)Administration
					(1)Applicable
			 law
						(A)In
			 generalThe Secretary concerned shall administer each area
			 designated by subsection (a)—
							(i)in
			 furtherance of the purposes for which the area is established; and
							(ii)in
			 accordance with—
								(I)this section;
			 and
								(II)any laws
			 (including regulations) relating to the National Forest System.
								(B)Closure of
			 trailsNothing in this title precludes the Secretary concerned
			 from closing any trail or area located in the areas designated by subsection
			 (a)—
							(i)to
			 protect a natural resource; or
							(ii)to
			 help ensure public safety.
							(2)WithdrawalSubject
			 to valid existing rights, any Federal land within an area designated by
			 subsection (a) (including any Federal land acquired after the date of enactment
			 of this Act for inclusion in an area designated by subsection (a)) is withdrawn
			 from all forms of—
						(A)entry,
			 appropriation, or disposal under the public land laws;
						(B)location, entry,
			 and patent under the mining laws; and
						(C)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
						(3)Timber
			 harvesting
						(A)In
			 generalExcept as provided in subparagraph (B) or as authorized
			 under subsection (c), timber harvesting shall not be permitted within an area
			 designated by subsection (a).
						(B)Fire, insects,
			 and diseasesTimber harvesting may be permitted in an area
			 designated by subsection (a) to the extent allowed under section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)) for purposes relating to the necessary
			 control of fire, insects, and diseases.
						(4)Use of
			 motorized or mechanized vehicles
						(A)In
			 generalNothing in this section affects the use of motorized or
			 mechanized vehicles that the Secretary concerned determines is necessary for
			 administrative use or to respond to an emergency.
						(B)Mechanized
			 vehicles, pedestrians, and horse travelExcept as authorized
			 under subsection (c), nothing in this section prohibits—
							(i)the
			 use of mechanized vehicles, access by pedestrians, or horse travel within the
			 areas designated by subsection (a); or
							(ii)the construction
			 of trails for use by mechanized vehicles, pedestrians, and horse travel within
			 the areas designated by subsection (a).
							(5)FirewoodThe
			 Secretary concerned may allow for the collection of firewood for noncommercial
			 personal use within the areas designated by subsection (a)—
						(A)in accordance
			 with any applicable laws; and
						(B)subject to such
			 terms and conditions as the Secretary concerned determines to be
			 appropriate.
						(c)Area specific
			 management requirements
					(1)Highlands
			 special management area
						(A)Campground
			 developmentNo permanent campground may be constructed within the
			 Highlands Special Management Area.
						(B)Motorized and
			 mechanized recreationExcept as provided in subparagraph (C), and
			 as necessary for administrative use or to respond to an emergency, the use of
			 motorized or mechanized vehicles within the Highlands Special Management Area
			 shall be prohibited.
						(C)Transmission
			 towers and municipal water pipelinesNothing in this section
			 affects—
							(i)the
			 reasonable access of the government of the applicable county to operate and
			 maintain the communication site located on Table Mountain under a special use
			 permit issued by the Forest Service; and
							(ii)the reasonable
			 access of the city of Butte, Montana, to operate, maintain, and if necessary,
			 upgrade or replace the water supply pipeline within the Highlands Special
			 Management Area in existence as of the date of enactment of this Act for the
			 city of Butte (including the surrounding community of the city of
			 Butte).
							(D)Helicopter
			 landingsNothing in this section precludes or restricts the
			 authority of the Secretary concerned to enter into agreements with the
			 Secretary of Defense or the Montana National Guard to authorize limited and
			 scheduled landings of aircraft in the Highlands Special Management Area.
						(2)Lost creek,
			 thunderbolt, and west pioneers recreation management areas
						(A)Motorized
			 recreationSubject to any terms and conditions the Secretary
			 concerned determines to be necessary, the use of motorized vehicles within the
			 Lost Creek, Thunderbolt, and West Pioneers Recreation Management Areas shall be
			 limited to—
							(i)the
			 routes and trails designated for such use as of the date of enactment of this
			 Act; and
							(ii)during periods
			 of adequate snow cover, the areas designated for snowmobile use as of the date
			 of enactment of this Act.
							(B)Campground
			 developmentNo permanent campground may be constructed within the
			 Lost Creek Recreation Area.
						(3)Otatsy
			 recreation management area
						(A)Motorized and
			 mechanized recreation
							(i)In
			 generalThe use of motorized and mechanized vehicles in the
			 Otatsy Recreation Management Area shall be permitted only on the roads, trails,
			 and areas designated for use by motorized and mechanized vehicles by the
			 management plan required under subparagraph (B).
							(ii)Interim
			 managementUntil the date on which the management plan required
			 under subparagraph (B) is approved, and subject to any terms and conditions
			 that the Secretary concerned determines to be necessary, the use of motorized
			 or mechanized vehicles in the Otatsy Recreation Management Area shall be
			 limited to the routes and trails designated for such use as of the date of
			 enactment of this Act, except that during periods of adequate snow cover, the
			 use of snowmobiles shall be allowed within the Otatsy Recreation Management
			 Area.
							(B)Management
			 planThe Secretary concerned shall prepare a management plan for
			 the Otatsy Recreation Management Area as part of the first revision of the
			 applicable forest plan that is carried out after the date of enactment of this
			 Act.
						(4)Three rivers
			 and roderick special management areas
						(A)Motorized and
			 mechanized recreationExcept as provided in subparagraphs (B) and
			 (C), the use of motorized or mechanized vehicles within the Three Rivers
			 Special Management Area and the Roderick Special Management Area shall be
			 limited to the roads on which use by highway legal vehicles is permitted as of
			 the date of enactment of this Act.
						(B)Snowmobile
			 areaSubject to any terms and conditions the Secretary concerned
			 determines to be necessary, during periods of adequate snow cover, the use of
			 snowmobiles shall be allowed in the areas designated as
			 motorized in the map entitled “Roderick Wilderness and Special
			 Management Area and Three Rivers Special Management Area” and dated September
			 13, 2010.
						(C)Game
			 cartsThe Secretary concerned may authorize the use of
			 nonmotorized game carts in the area identified as Roderick Special
			 Management Area on the map described in subparagraph (B).
						(D)Campground
			 developmentNo permanent campground may be constructed in the
			 Three Rivers Special Management Area or the Roderick Special Management
			 Area.
						(5)Tobacco roots
			 recreation management areaSubject to any terms and conditions
			 that the Secretary concerned determines to be necessary, the use of motorized
			 vehicles shall be limited to the roads, routes, and trails in the Tobacco Roots
			 Recreation Management Area designated for such use as of the date of enactment
			 of this Act.
					(6)West big hole
			 recreation management area
						(A)Motorized
			 recreationSubject to any terms and conditions that the Secretary
			 concerned determines to be necessary, motorized use shall be permitted on
			 approved designated, routes, trails, and areas in the West Big Hole Recreation
			 Management Area, including the use of snowmobiles during periods of adequate
			 snow cover.
						(B)Timber
			 harvestThe Secretary concerned may authorize post and pole,
			 firewood, and fuel reduction timber projects in the West Big Hole Recreation
			 Management Area, subject to such terms and conditions that the Secretary
			 concerned determines to be appropriate.
						208.All-terrain-vehicle
			 study and reportNot later
			 than 1 year after the date of enactment of this Act, the Secretary concerned
			 shall study and report on—
				(1)the opportunities
			 for expanded all-terrain vehicles routes and trails across the Three Rivers
			 District and adjacent areas on the Kootenai National Forest;
				(2)the
			 interconnectedness of routes on private or State land; and
				(3)the opportunities
			 for expanded access points to existing trails.
				
